                                                              EXHIBIT 2



            2129 NOV -6 P
                       Pl:
               t Eri.RNICOWETER
              CLERK OF COURTS




     IN THE LUCAS COUNTY COURT OF COMMON PLEAS
                    CIVIL DIVISION




Krystal Tillman                    Case No: G-4801-CI-0202002532
5454 Rudyard Road
Sylvania, OH 43560                 Judge Stacy Cook

Plaintiff                          FIRST AMENDED COMPLAINT WITH JURY
                                   DEMAND

                                   Lafe Tolliver (0023725), Attorney
v.                                 Counsel for Plaintiff
                                   316 North Michigan Street #514
Family Dollar, Inc.,               Toledo, OH 43604
1121 N. Reynolds Rd                419 249 2703
Toledo, Ohio 43614                 email: tolliver@juno.corn



Police Office John Jones
(unknown real name at this time)
c/O: 525 North Erie Street
Toledo, OH 43604

In his official and/or personal capacity
Defendants, jointly and severally



  Now comes the Plaintiff and for her amended cause of action, alleges and

avers the following:


[1] That all the below described events took place in Lucas County, Ohio.

[la] That the exact name of the offending police officer will be discovered and

divulged and this complaint amended to include his real name.

[lb] That Family Dollar is a commercial entity doing business in the

County of Lucas, State of Ohio.

[lc] That the yet to be named Toledo Police Officer is/was an employee

of the City of Toledo and committed unlawful acts in that capacity and

also in the alternative, committed those same acts as a private person

apart from being a police officer.

[2] That on or about the date of August 20, 2019, the Plaintiff was a

shopper/invitee/patron of the Family Dollar store located at 1121North

Reynolds Road Toledo, Ohio 43615.

[3] That while in line to complete a purchase, the Plaintiff was verbally

accused by a store manager or assistant manager that she was a thief.

[4] That the Plaintiff was shocked at such an accusation and vehemently

denied the lie.

[4a] That the Defendant store via its employees broadcasted the slander



                                                                                  2
of the Plaintiff being a thief to others around her and all to her hurt, harm and

detriment and was broadcasted without right or privilege and was a slander per

se against her name and character as per Ohio law and Ohio common law.

[5] Nonetheless, the management at the store called the police (after the

Plaintiff also called the police) and a police officer appeared at the store.

[6] That the police officer in conjunction with the store management

harassed the Plaintiff and the police officer manhandled the Plaintiff

and handcuffed her and placed her, against her will, into his squad

car that resulted in a wrongful detention for several hours.

[7] At no time did the store manager or the police officer (a woman

officer was later called to the scene to do a public pat down) find any item

stolen from the store.

[8] During this entire incident the Toledo Police Officer disregarded

the attempts of the Plaintiff to explain what transpired but rather this

officer slammed the Plaintiff up against the store entry door and did not

even attempt to interview her.

[9] That the cashier clerk at the same location where the Plaintiff was

attempting to check out, later indicated that he did not witness any acts

of shoplifting by the Plaintiff.

[10] That at no time was the Plaintiff ever placed under official arrest nor read

any of her rights and nor was she taken to any police station for processing.

[11] That after a period several hours, the Plaintiff was finally un cuffed and

allowed to exit the wrongful place of her detention, the police car.


                                                                                    3
[12] At no time did the store management or the physically aggressive

police officer apologize for their joint harassment of the Plaintiff and their

failure to establish that any crime was committed by the Plaintiff.

[13] As a direct result of the abuse suffered by the Plaintiff at the hands of the

store management and the Toledo Police Officer, the Plaintiff has suffered

mental and emotional trauma, humiliation, embarrassment and pain and

suffering.

[14] That the belligerent and abusive acts of the defendant Toledo police officer

were done in his line of duty and/or were done apart from his oath of office to

protect and serve; and his abuse of the Plaintiff was unconscionable, deliberate

and with malice aforethought and/or with a reckless regard and an intent to

hurt and harm the Plaintiff.

[15] That the actions of the store management and that of the police officer,

jointly and individually, was an affront to human decency and was a corrupt

violation of the law and did not advance any legitimate legal purpose other

than to hurt and harm the Plaintiff.

[16] That the Plaintiff had a right to be free from being unlawfully detained

by the Defendant parties and from being abused, verbally and otherwise,

from the Defendants, jointly and individually.


WHEREFORE, The Plaintiff demands the following relief:


1/ compensatory damages in excess of $25,000.00 from each of the



                                                                                     4
Defendants, jointly and severally, in an amount to be determined by a jury.

2/ punitive damages from the defendant store entity in an amount in

excess of $25,000.00 to be determined by a jury.

3/ punitive damages from the named police officer for his deliberate role

in violating the civil rights of the Plaintiff and for the malice and reckless

disregard for the truth that he manifested against the Plaintiff.

4/ punitive damages against the named police officer in his personal capacity

for evidencing malice and a reckless disregard for the truth of his untoward

actions in an amount in excess of $25,000.00 as determined by a jury.

5/ Any other relief of a legal or equitable nature.

6/ All costs of this action.




Lafe Tolliver, Attorney




                DEMAND FOR A JURY TRIAL

T   Plaintiff demands a trial by jury of at least 8 jurors and with jury members

 lso being composed of eo • le of color.



Lafe Tolliver, Attorney




                                                                                   5
                   CERTIFICATE OF SERVICE


A file stamped copy of this first amended complaint was sent to Atty. Lidia B.
Ebersole @ 1 SeaGate Suite #1700, Toledo, OH 43604 and via her email address


4
of: le rsole@ralaw.com on this 41h day of November 2020 via ordinary USPS.



    afe Tolliver




                                                                             6
